Citation Nr: 1302781	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  09-05 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1958 to April 1979, with additional periods of Alabama Army National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to service connection for bilateral hearing loss and for tinnitus.  A May 2009 rating decision granted service connection for left ear hearing loss; hence, that matter is no longer before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has right ear hearing loss for VA compensation purposes that is at least as likely as not related to exposure to acoustic trauma in service.  

2.  The Veteran has tinnitus that is at least as likely as not related to exposure to acoustic trauma in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012).  

2.  1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board is granting service connection for right ear hearing loss and for tinnitus, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.  

The Veteran seeks service connection for right ear hearing loss and for tinnitus.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  The law provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  Service connection for a "chronic disease," such as sensorineural hearing loss, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered to be a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

One requirement for service connection is the current existence of the claimed disability.  With regard to hearing loss, 38 C.F.R. § 3.385 defines what constitutes the current existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider the internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 28 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has right ear hearing loss and tinnitus that is related to service.  Specifically, he asserts that he was exposed to noise for more than 20 years while working as a machinist's mate in the engine compartment without hearing protection on different ships on which he served while in the Navy.  See February 2008 Veteran correspondence.  He also associates his right ear hearing loss with time served in the Alabama Army National Guard with exposure to loud noise while serving as an ammunition loader on a 40mm anti-aircraft gun during summer camps (presumably during active duty for training).  See February 2009 VA Form 9.  The Veteran essentially maintains that he had right ear hearing loss and tinnitus during service and since his separation from service.  

As noted above, the Veteran had active service from January 1958 to April 1979.  His military occupational specialty was listed as machinist's mate and machinist, and show service aboard several different ships.  

Service treatment records show that on July 1967 service re-enlistment examination, bilateral whispered voice hearing was 15/15.  

On March 1973 service re-enlistment examination, pure tone thresholds, in decibels, were as follows: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
10
5
10
15
15
LEFT
20
15
15
20
20

On March 1979 service retirement examination, pure tone thresholds, in decibels, were as follows: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
10
10
15
25
25
LEFT
10
10
15
25
35

The first post-service evidence of bilateral hearing loss is in a December 2006 private treatment record, in which the Veteran reported an abnormal sensation in the right ear for over one year, which he described as a sloshing of fluid.  He further reported having been exposed to a considerable amount of noise during his active service in the Navy.  The report concludes with an impression including (1) bilateral high frequency sensorineural hearing loss, and (2) intermittent tinnitus.  

As an initial matter, the Board finds the Veteran's accounts of in-service and post-service right ear symptomatology, to include onset and continuity since separation, to be competent and credible.  See Jandreau, 492 F.3d at 1377.  Service treatment records and post-service treatment records are generally consistent with his account of symptomatology and onset.  Therefore, the Veteran's statements as to his right ear symptomatology are competent, credible and highly probative.  See Buchanan v. Nicholson, 452 F.3d at 1335; see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  

The Board notes that lay evidence may serve as a basis to establish a service connection claim.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997) (emphasizing that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology").  In this regard, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Moreover, as noted above, pursuant to 38 C.F.R. § 3.303(b), the second and third elements of service connection may be established by demonstrating a continuity of symptomatology.  See Barr, 21 Vet. App. at 307.  

The Board finds that the competent evidence of record confirms the Veteran experienced right ear symptomatology in service and his current diagnosis of right ear hearing loss and tinnitus.  Additionally, the Board finds competent and credible the Veteran's account of continuity of symptomatology since separation because (1) competent lay evidence tends to support his account of having right ear hearing loss and other symptomatology in service and since separation; (2) he has provided a generally consistent account of post-service symptomatology, as reflected in VA and private treatment records; and (3) his account is generally consistent with the medical evidence of record.  See Davidson, 581 F.3d at 1316.  The Board finds that the lay evidence of record, to include the Veteran's own statements, is credible and is supported by the later diagnoses.  See Barr, 21 Vet. App. at 307.  Thus, the Board finds that service connection is warranted for right ear hearing loss and for tinnitus.  While there are VA and Veterans Health Administration medical opinions to the effect that the Veteran's right ear hearing loss and tinnitus are less likely than not related to service, as the Board finds the Veteran's contentions competent and credible and consistent with the medical evidence of record, these opinions are afforded less probative value.  

After considering all the evidence and resolving any doubt in the Veteran's favor, the Board finds that the Veteran right ear hearing loss and tinnitus that had their onset during his active service.  Right ear hearing loss and tinnitus were incurred in active service, warranting service connection.  The benefit of the doubt rule (38 U.S.C.A. § 5107(b)) has been considered in making this decision.  








ORDER

Service connection for right ear hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


